EXAMINER’S COMMENT
Applicants’ response filed on 07 December 2021 has been entered.
The rejections under (i) 35 U.S.C. § 101, (ii) 35 U.S.C. § 112, and (iii) 35 U.S.C. § 103   have been withdrawn in view of Applicants’ claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given the failure of the prior art to teach or reasonably suggest methods for selecting a DNA sample and a progeny plant with increased genotyping frequency, by using DNA from multiple crop species and convolution, which comprises providing a pooled DNA sample comprising genomic DNA samples isolated from progeny plants of two distinct (first and second) crop species, detecting in the pooled DNA sample alleles of marker loci from the progenies of the first and of the second crop species, analyzing the pooled DNA sample for at least one detected marker locus, determining a most probable genotype for the at least one detected marker locus for each progeny plant, and selecting the DNA sample based on the most probable genotype. 
	The claimed methods increase the efficiency of selection by allowing DNA pooling of samples from multiple crop species and deconvolution in a manner that, if desired, can be accomplished based on the sequencing results alone, without requiring the attachment of molecular barcodes, sample ID tags, unique identifiers or the like (see also Remarks, page 8, second paragraph). See also Example 5 on pages 56-58 of the Specification, describing application of the methods to multiple plant (crop) species. 



SUMMARY
Claims 56-70 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663